Exhibit 10.2

EXECUTION VERSION

 

 

 

PARTICIPATION AND SERVICING AGREEMENT

for

LOAN AND SECURITY AGREEMENT

Between

BANK OF CHINA, NEW YORK BRANCH

individually as Lender, Initial A-1 Holder

and as the Agent for the Holders

-and -

ALEXANDER’S OF REGO PARK II PARTICIPATING LENDER LLC

individually as Initial A-2 Holder

Dated: July 28, 2017



--------------------------------------------------------------------------------

PARTICIPATION AND SERVICING AGREEMENT

THIS PARTICIPATION AND SERVICING AGREEMENT (this “Agreement”) is dated as of
July 28, 2017, by and between BANK OF CHINA, NEW YORK BRANCH, having an address
at 7 Bryant Park, 1045 Avenue of the Americas, 13th Floor, New York, New York
10018 (together with its successors and assigns, (“Lender,” “Agent,” or “Initial
A-1 Holder”) and ALEXANDER’S OF REGO PARK II PARTICIPATING LENDER LLC, having an
address at c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652
(“Initial A-2 Holder;” the Initial A-2 Holder, together with any assignee of any
portion of Participation A-2 (as defined below) that is an Affiliate of Initial
A-2 Holder, each a “Related A-2 Holder,” and together with its non-Affiliated
successors and assigns, “A-2 Holder,” and Lender and A-2 Holder collectively as
holders of interests in the Loan, the “Holders”). All terms as used in this
Agreement shall, unless otherwise defined in the main body of this Agreement,
have the meanings given to such terms in the section herein titled
“Definitions”.

RECITALS

1. REGO II BORROWER LLC, a Delaware limited liability company (the “Borrower”)
is the owner of certain real property located at 61-35 Junction Boulevard,
Queens, New York, (the “Mortgaged Property”).

2. Pursuant to that certain Loan and Security Agreement dated as of November 30,
2011 (the “Loan Agreement”), between the Borrower as borrower, and Lender, as
lender, Lender made a loan to the Borrower in the original principal amount of
Two Hundred Seventy-Five Million and No/100 Dollars ($275,000,000.00) the
“Mortgage Loan”).

3. To evidence the Mortgage Loan, the Borrower executed and delivered in favor
of Lender a Consolidated, Amended and Restated Promissory Note, dated
November 30, 2011 in the original principal amount of Two Hundred Seventy-Five
Million and No/100 Dollars ($275,000,000.00), as same may be amended,
supplemented, restated, increased, extended and consolidated, substituted or
replaced from time to time, the “Note”). To secure the Note, the Borrower
granted for the benefit of the Lender, inter alia, a Consolidated, Amended and
Restated Fee and Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement encumbering the Mortgaged Property (the “Mortgage”).

4. To evidence the Mortgage Loan, the Borrower additionally executed and
delivered in favor of Lender the documents listed on Exhibit A attached hereto
and made a part hereof, each dated as of November 30, 2011, unless otherwise
noted (such documents, together with the Loan Agreement, the Note, and the
Mortgage, collectively, the “Loan Documents”).

5. As of the date hereof, the outstanding principal amount of the Mortgage Loan
is $258,082,394.30.

6. On the date hereof, Lender is selling to Initial A-2 Holder the A-2
Participation in the Mortgage Loan in the original principal amount of
$200,000,000.

7. Capitalized terms used but not otherwise defined herein shall have the



--------------------------------------------------------------------------------

meanings assigned to them in the Loan Agreement.

8. It is the intention and desire of the Holders to enter into this Agreement in
order to set forth the rights, benefits, priorities, and obligations of the
Holders with respect to the Mortgage Loan and the other mutual understandings of
the Holders.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto hereby agree, with respect to
the Loan, as follows:

SECTION 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1.01. Definitions. References to a “Section” or the “recitals” are, unless
otherwise specified, to a Section or the recitals of this Agreement. Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement in effect as of the date hereof, as the same may be amended
in accordance with the Loan Documents and this Agreement. Whenever used in this
Agreement, the following terms shall have the respective meanings set forth
below unless the context clearly requires otherwise.

“A-1 Holder” means the Holder of Participation A-1.

“A-2 Holder” means the Holder of Participation A-2.

“A-2 Purchase Price” means $200,000,000.

“Accepted Servicing Practices” those practices and procedures that Agent
utilizes for loans that Agent owns for its own account and with a view to the
maximization of timely recovery of principal and interest on a net present value
basis on the Mortgage Loan.

“Affiliate” shall mean with respect to any specified Person, (a) any other
Person controlling or controlled by or under common control with such specified
Person (each a “Common Control Party”). For the purposes of this definition,
“Control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, relation to
individuals or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agent” shall mean Bank of China, New York Branch, acting as Agent pursuant to
this Agreement.

“Agent Fee” shall mean a fee, payable monthly to Agent, at a rate of 0.25%
(twenty-five basis points) per annum on the outstanding Mortgage Loan Principal
Balance.

“Agreement” shall mean this Participation and Servicing Agreement, the exhibits
and schedules hereto and all amendments hereof and supplements hereto, as the
same may by hereafter modified, amended or supplemented.

 

2



--------------------------------------------------------------------------------

“Appraisal” shall mean an appraisal of the Mortgaged Property conducted in
accordance with the standards of the Appraisal Institute by an appraiser that is
a member in good standing of the Appraisal Institute and that is certified by
such appraiser as having been prepared in accordance with the requirements of
the Standards of Professional Practice of the Appraisal Institute with an “MAI”
designation and the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, as well as FIRREA.

“Borrower” shall have the meaning assigned to such term in the recitals.

“Business Day” shall mean any day that is not a Saturday or Sunday, and that is
not a legal holiday in New York, New York, or any other city which serves as the
principal place of business for Agent or any successor thereto nor a day which
banking institutions or savings associations in any of the foregoing cities are
closed for business.

“Common Control Party” shall have the meaning given to such term in the
definition of “Affiliate.”

“Costs and Expenses” shall mean each of the following costs and expenses, in
each case, (a) if the Mortgage Loan is in existence (i.e., has not been
foreclosed or a deed -in-lieu accepted) to the extent such costs and expenses
are required to be paid or reimbursed by Borrower under the Loan Documents and
Borrower fails to timely make such payment or reimbursement pursuant to the Loan
Documents and (b) if Lender has acquired the Mortgaged Property, to the extent
the costs and expenses would have qualified under (a) if the Mortgage Loan were
still in existence: all reasonable and out of pocket costs, fees, expenses,
interest, payments, losses, liabilities, judgments and/or causes of action
reasonably suffered or actually incurred or reasonably paid by Agent or a Holder
pursuant to or in connection with the Mortgage Loan, the Loan Documents (not
including any Servicing Fees, Special Servicing Fees, workout fees, liquidation
fees or additional servicing compensation unless (except in the case of
“regular” periodic Servicing Fees) paid to a Person not an Affiliate of a
Holder; but provided that all actual out-of-pocket expenses of Agent in
connection with enforcement and workout of the Mortgage Loan shall be Costs and
Expenses) the Mortgaged Property, this Agreement or otherwise in connection with
the enforcement of the Mortgage Loan in accordance with this Agreement,
including, without limitation, reasonable attorneys’ fees and disbursements,
taxes, assessments, insurance premiums and other protective advances as more
particularly provided in the Loan Documents; provided, however, that neither
(i) the costs and expenses relating to the origination of the Mortgage Loan, nor
(ii) the day to day customary and usual, ordinary costs of servicing and
administration of the Mortgage Loan, other than responding to consent requests
from Borrower, shall be “Costs and Expenses” hereunder.

“Holder” shall have the meaning assigned to it in the introductory paragraph of
this Agreement.

“Loan Documents” shall mean the Mortgage, the Mortgage Loan Agreement, the Note,
and all other documents evidencing or securing the Mortgage Loan, including,
without limitation, all guaranties and indemnities, as same may be amended,
modified or restated in accordance with this Agreement.

 

3



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any event, development or circumstance that
has or causes a material adverse effect on (a) the business operations, economic
performance, assets, financial condition, equity, contingent liabilities,
material agreements or results of operations of Borrower, Guarantor and/or the
Mortgaged Property, (b) the enforceability or validity of any material Mortgage
Loan Document, the perfection or priority of any Lien created under any Mortgage
or affecting any material portion of the Mortgaged Property, or the rights and
remedies of Agent and/or the Holders under any material Mortgage Loan Document,
or (c) the value of, or cash flow from, the Mortgaged Property.

“Mortgage” shall have the meaning assigned to such term in the Recitals.

“Mortgage Loan Agreement” shall have the meaning assigned to it in the recitals.

“Mortgage Loan” shall have the meaning assigned to such term in the recitals.

“Mortgage Loan Principal Balance” shall mean, at any date of determination, the
outstanding principal balance of the Mortgage Loan.

“Mortgaged Property” shall have the meaning assigned to such term in the
Recitals.

“Non-Exempt Person” shall mean any Person other than a Person who is either
(i) a U.S. Person or (ii) has delivered to (or has on file with) Agent for the
relevant year such duly-executed form(s) or statement(s) which may, from time to
time, be prescribed by law and which, pursuant to applicable provisions of
(A) any income tax treaty between the United States and the country of residence
of such Person, (B) the Code or (C) any applicable rules or regulations in
effect under clauses (A) or (B) above, permit Agent to make such payments free
of any obligation or liability for withholding.

“Non-Recoverable Advance” shall mean any portion of a Servicing Advance
previously made or proposed to be made which, in the case of a Servicing Advance
previously made, has not been previously reimbursed to Agent and which, in the
reasonable business judgment of Agent taking into account amounts that may be
collected or realized on the Mortgaged Property prior to final liquidation and
liquidation proceeds, will not, or, in the case of a proposed Servicing Advance,
would not, be ultimately recoverable together with interest thereon at a per
annum rate equal to the Prime Rate (compounded monthly on each Remittance Date)
from amounts to be deposited with Agent under the terms of this Agreement. The
judgment or determination by Agent as the case may be, that it has made a
Non-Recoverable Advance or that any proposed Servicing Advance, if made, would
constitute a Non-Recoverable Advance shall be evidenced by a certificate of an
officer of such party delivered to the Holders, which in each case sets forth
such judgment or determination and the procedures and considerations of Agent
forming the basis of such determination (including, but not limited to,
information selected by the person making such judgment or determination in its
good faith discretion, such as related income and expense statements, rent
rolls, occupancy status, property inspections, Agent inquiries, third party
engineering and environmental reports, and an Appraisal or any updated Appraisal
thereof conducted within the past 12 months) and copies of such documents are to
be included with the certificate of an officer.

 

4



--------------------------------------------------------------------------------

“Non-Related Holder” means each Holder other than a Related A-2 Holder.

“Note” shall have the meaning assigned to such term in the recitals.

“Other Charges” shall mean all amounts referred to as “other charges” in the
Loan Agreement.

“Participation” shall have the meaning assigned to such term in the recitals.

“Participation Principal Balance” shall mean, at any time, the then-outstanding
principal balance of the applicable Participation, which shall equal the initial
principal balance of such Participation, less any payments of principal thereon
received by the Holder thereof. The aggregate Participation Principal Balances
shall equal the Mortgage Loan Principal Balance.

“Participation Certificate” means the certificate in the form of Exhibit D,
evidencing Participation A-1 or Participation A-2.

“Percentage Share” shall mean, with respect to any Holder as of any date, the
ratio, expressed as a percentage, that (a) the Participation Principal Balance
of the Participation held by such Holder bears to (b) the Mortgage Loan
Principal Balances.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Prepayment” shall mean any payment of principal made by the Borrower with
respect to the Mortgage Loan which is received in advance of its scheduled
maturity date, whether made by reason of a casualty or condemnation, due to the
acceleration of the maturity of the Mortgage Loan or otherwise.

“Prepayment Premium” shall mean any prepayment premium, yield maintenance or
spread maintenance premium or similar fee required to be paid in connection with
a Prepayment.

“Prime Rate” shall mean, for any day, the rate of interest for such day from
time to time announced by Citibank, N.A., at its New York City Main Branch as
its prime rate (being a base rate for calculating interest on certain loans),
each change in any interest rate hereunder based on the Prime Rate to take
effect at the time of such change in the prime rate. The Prime Rate is not
necessarily the lowest rate for commercial or other types of loans.

“Pro Rata and Pari Passu Basis” shall mean (i) with respect to the
Participations, the allocation of any particular payment, collection, cost,
expense, liability or other amount among the Participations on a pro rata basis
in accordance with the respective unpaid principal balances of the
Participations, without any priority of any Participation over any other
Participation; and (ii) with respect to the Holders, the allocation of any
particular payment, collection, cost, expense, liability or other amount among
the Holders on a pro rata basis in accordance with the respective unpaid
principal balances of their Participations, without any priority of any Holder
over any other Holder.

 

5



--------------------------------------------------------------------------------

“Purchase Date” shall mean July 27, 2017.

“Remittance Date” shall have the meaning assigned to it in Section 4.01.

“Servicing Advance” shall mean each of the following costs and expenses, in each
case, (a) if the Mortgage Loan is in existence (i.e., has not been foreclosed or
a deed -in-lieu accepted) to the extent such costs and expenses are required to
be paid or reimbursed by Borrower under the Loan Documents and Borrower fails to
timely make such payment or reimbursement and (b) if Lender has acquired the
Mortgaged Property, to the extent the costs and expenses would have qualified
under (a) if the Mortgage Loan were still in existence: any and all customary
and reasonable “out of pocket” costs and expenses incurred by Agent in the
performance of its servicing obligations, including, but not limited to, the
cost and expenses incurred in connection with (i) the preservation, restoration
and protection of the Mortgaged Property which, in the judgment and discretion
of such party (exercised in accordance with Accepted Servicing Practices), is
necessary to prevent an immediate or material loss to the Holders’ interest in
the Mortgaged Property, including costs and expenses necessary to preserve the
priority of the Mortgage, (ii) the payment of ground rent, real estate taxes,
assessments and other taxes and governmental charges that may be levied or
assessed against the Borrower or the Mortgaged Property or revenues therefrom or
which become liens on the Mortgaged Property, insurance premiums, and any other
amounts necessary to preserve the priority of the lien created by the Mortgage
or the value of the Mortgaged Property (to the extent not paid by Borrower), and
(iii) any enforcement or judicial proceedings (including, without limitation,
foreclosures), and including, but not limited to, court costs, attorneys’ fees
and expenses, costs for third party experts, including environmental and
engineering consultants.

“Taxes” shall mean any income or other taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature, now or hereafter imposed by any
jurisdiction or by any department, agency, state or other political subdivision
thereof or therein.

“Transfer” shall have the meaning assigned to such term in Section 8.01.

“Unanimous Consent Decision” shall have the meaning assigned to such term in
Section 5.01.

“U.S. Person” shall mean a citizen or resident of the United States, a
corporation or partnership (except to the extent provided in applicable Treasury
Regulations) created or organized in or under the laws of the United States, any
State thereof or the District of Columbia, including any entity treated as a
corporation or partnership for federal income tax purposes, or an estate whose
income is subject to United States federal income tax regardless of its source,
or a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more United States
fiduciaries have the authority to control all substantial decisions of such
trust (or, to the extent provided in applicable Treasury Regulations, a trust in
existence on August 20, 1996 which is eligible to elect to be treated as a U.S.
Person).

 

6



--------------------------------------------------------------------------------

1.02. Principles of Construction. All references to sections and schedules are
to sections and schedules in or to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any Loan
Document shall be deemed to include references to such documents as the same may
hereafter be amended, modified, supplemented, extended, replaced and/or restated
from time to time (and, in the case of any note or other instrument, to any
instrument issued in substitution therefor). Unless otherwise specified, the
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.

SECTION 2.

CREATION OF PARTICIPATIONS

2.01. Purchase and Sale. On the date hereof, on the terms and conditions set
forth herein, the Lender created Participation A-1 and Participation A-2, will
retain Participation A-1 and sell Participation A-2 to Initial A-2 Holder. On
the date hereof, Initial A-2 Holder shall pay for Participation A-2 by wire
transfer to Lender of immediately available funds in an amount equal to the A-2
Purchase Price (which purchase shall be deemed effective only upon the Lender’s
receipt of such funds). Upon payment of the A-2 Purchase Price, Lender shall
deliver (if it has not previously delivered) the A-2 Participation Certificate
to the Initial A-2 Holder. Thereafter, each Holder shall be deemed the owner of
its respective Participation. No Holder shall transfer its Participation, or any
portion thereof, other than in accordance with Article VIII hereof.

2.02. Initial Principal Balances. The parties hereto acknowledge and agree that,
as of the date hereof, Participation A-1 has a Participation Principal Balance
of $58,082,394.30 and Participation A-2 has a Participation Principal Balance of
$200,000,000.

2.03. Ranking and Allocations. Each Participation and the right of the
applicable Holder to receive payments with respect thereto shall at all times be
Pro Rata and Pari Passu with each other in accordance with their respective
Percentage Shares, (a) except as specifically provided otherwise in this
Agreement and (b) except that the right of any Related A-2 Holder to receive
payment shall be subordinate to such right of the other Holder to the extent
provided herein. All interest, income, gain, profits and losses due to or
incurred by the Holders with respect to the Mortgage Loan shall be apportioned
among the Holders in proportion to their Percentage Shares in the Mortgage Loan,
in each case to the extent accruing from and after the Purchase Date (a) except
as specifically provided otherwise in this Agreement and (b) except that the
right of any Related A-2 Holder to receive payment shall be subordinate to such
right of the other Holder, to the extent provided herein.

2.04. Rate of Interest on, and Terms of, the Participations. Subject to the
provisions of this Agreement, from and after the Purchase Date, each
Participation shall entitle the Holder thereof to (a) interest at the Interest
Rate (as defined in the Loan Agreement) on its Participation and (b) its
Percentage Share of any payments of principal collected on the Mortgage Loan, in

 

7



--------------------------------------------------------------------------------

each case net of any unpaid Costs and Expenses or required Servicing Advances
and payment of any portion of the Agent Fee then due.

2.05. [Reserved].

SECTION 3.

APPOINTMENT OF AGENT; RESPONSIBILITIES OF AGENT

3.01. Appointment of Agent. At all times from the Purchase Date throughout the
term of the Mortgage Loan there shall be an Agent to administer and service
(such servicing to include the duties of a “primary” servicer and those of a
“special” servicer) the Mortgage Loan on the terms and conditions set forth
herein and to take such actions in respect of the collateral for the Mortgage
Loan as shall be specified herein and/or in the Loan Documents. The initial
Holders hereby appoint Lender as, and Lender hereby accepts such appointment and
agrees to act as initial Agent hereunder on the terms and conditions set forth
herein. The Agent shall be entitled to a fee (the “Agent Fee”) of 0.25% per
annum (twenty-five basis points) on the Mortgage Loan Principal Balance
immediately following the preceding Remittance Date, payable monthly out of
monthly payments on the Mortgage Loan.

3.02. Authority of Agent. Agent shall have such responsibilities as shall be set
forth herein and as shall be delegated to Agent from time to time by the Holders
pursuant to the terms and conditions of this Agreement. By their execution of
this Agreement, the Holders hereby authorize and direct Agent to act on their
behalf in connection with the Mortgage Loan and the Loan Documents with respect
to all rights and obligations of the originating lender pursuant to the terms of
the Mortgage Loan Agreement and other Loan Documents, subject to the limitations
set forth in this Agreement. Each of the Holders shall be bound by any acts of
Agent taken within the scope of the authority granted to Agent under this
Agreement. From and after the Purchase Date, any security granted pursuant to
the Mortgages or in any other Loan Document, any hedging arrangements entered
into by the Borrower under the terms of the Loan Documents and any and all
actions taken by Agent under this Agreement, the Loan Agreement or any other
Loan Document shall be for the benefit of the Holders. The Holders hereby agree
that Borrower shall be required to and shall deal only with Agent.

3.03. Servicing of the Mortgage Loan

(a) Agent agrees to serve as the initial Mortgage Loan servicer and to perform
customary commercial mortgage loan servicing as provided in this Agreement and
Accepted Servicing Practices.

(b) The Agent shall distribute (or cause to be distributed) to each Holder, in
accordance with the wiring instructions set forth on Exhibit C, on the
Remittance Date, all payments due to such Holder under its Participation in
accordance with Sections 4.01 and 4.02 hereof, provided that Agent shall be
entitled to deduct the Agent Fee then due to it from amounts otherwise
distributable to the Holders.

 

8



--------------------------------------------------------------------------------

3.04. Workout. Subject to the terms and conditions of this Agreement and the
obligation to act in accordance with Accepted Servicing Practices, if Agent, in
connection with a workout or proposed workout of the Mortgage Loan, proposes to
modify the terms thereof such that (i) the Mortgage Loan Principal Balance is
decreased, (ii) the interest rate applicable to the Mortgage Loan is reduced,
(iii) payments of interest or principal on the Mortgage Loan are waived, reduced
or deferred (other than a deferral of principal resulting solely from the
extension of the Maturity Date of the Mortgage Loan by the Agent pursuant to the
terms of this Agreement) or (iv) any other adjustment is made to any of the
payment terms of the Mortgage Loan (other than any extension of the Maturity
Date), such events shall require the consent of each Holder other than Related
A-2 Holders. The economic effect of all waivers, reductions or deferrals of
amounts due on the Mortgage Loan attributable to such workout shall be allocated
to each Participation on a Pro Rata and Pari Passu Basis, and shall be borne by
the Holders of each such Participation on a Pro Rata and Pari Passu Basis;
provided, however, that in such circumstance any Related A-2 Holder will instead
be subordinated to, and will bear such economic effect prior to, any other
Holders.

3.05. Servicing Advances; Costs and Expenses.

(a) If Agent determines that a Servicing Advance is reasonably necessary to
protect the value or security of the Mortgage Loan or the Mortgaged Property, it
shall notify all Holders promptly upon making such determination. Such notice
shall identify the purpose of the Servicing Advance, the total amount thereof,
and each Holder’s Percentage Share of such Servicing Advance. The Related A-2
Holders shall have the option, but not the obligation, to make such Servicing
Advance in its entirety, but if Related A-2 Holders elect not to do so, each
Non-Related Holder shall, within two 2 Business Days of receipt of such notice,
remit its share (based on each Non-Related Holder’s Percentage Share relative to
the other Non-Related Holders (such Holder’s “Non-Related Percentage Share”) of
such Servicing Advance to Agent for application to the Servicing Advance. No
Holder shall be required to make a Servicing Advance if Agent determines that
such Servicing Advance would be a Non-Recoverable Advance.

(b) If Borrower fails to reimburse in a timely manner any Costs and Expenses
incurred by Agent while acting within the scope of the authority granted to it
under this Agreement in connection with the Mortgage Loan, the enforcement
thereof or the realization of the security therefor, Agent may, at its option
(i) withhold the amount thereof from amounts otherwise distributable to any
Related A-2 Holder and/or (ii) request reimbursement from any Non-Related Holder
of such Holder’s Non-Related Percentage Share of such Costs and Expenses. Any
portion of such Costs and Expenses paid by or withheld from a Non-Related Holder
shall be reimbursable to it out of collections from or on behalf of Borrower
allocated to such reimbursement or from amounts otherwise distributable to any
Related A-2 Holder, based on each Non-Related Holder’s Non-Related Percentage
Share.

3.06. Exercise of Remedies by Agent.

(a) Each of the Holders acknowledges that subject to the terms of this Agreement
Agent may exercise or refrain from exercising any rights that Agent may have
hereunder.

 

9



--------------------------------------------------------------------------------

(b) Each Holder agrees that Agent to the extent consistent with the terms of
this Agreement, shall have the sole and exclusive authority with respect to the
administration of, and exercise of rights and remedies with respect to, the
Mortgage Loan, including, without limitation, the sole and exclusive authority
(in each case, subject to Accepted Servicing Practices and the terms and
conditions set forth in this Agreement, including all consent rights of the
Holders) to (i) modify or waive any of the terms of the Loan Documents,
(ii) consent to any action or failure to act by the Borrower or any party to the
Loan Documents, (iii) [intentionally omitted] (iv) take legal action to enforce
or protect the Holders’ interests with respect to the Mortgage Loan, (v) refrain
from exercising any powers or rights under the Loan Documents, including the
right at any time to call or waive any Events of Default, and/or (vi) accelerate
or refrain from accelerating the Mortgage Loan or institute any foreclosure
action. Except as otherwise expressly provided in this Agreement, no Holder
shall have any voting, consent or other rights whatsoever with respect to
Agent’s administration of, or exercise of its rights and remedies with respect
to, the Mortgage Loan and hereby presently and irrevocably assigns and conveys
to Agent, such rights.

(c) Agent shall not have any duty to any Holder in connection with the
administration of the Mortgage Loan except that in servicing the Mortgage Loan,
Agent is required to act in accordance with Accepted Servicing Practices and
this Agreement. Each Holder expressly and irrevocably waives for itself and any
Person claiming through or under any such Holder any and all rights that it may
have under Section 1315 of the New York Real Property Actions and Proceedings
Law or the provisions of any similar law that purports to give a junior loan
participant the right to initiate any loan enforcement or foreclosure
proceedings. Notwithstanding the foregoing, Agent (whether in its capacity as
such or as Lender or Holder) shall have no liability to a Related A-2 Holder
except as provided in Section 6.01.

3.07. Additional Servicing Matters.

(a) Agent shall administer the Mortgage Loan in a manner consistent with this
Agreement, and shall not be liable to any Holder with respect to anything Agent
may do or omit to do in relation to the Mortgage Loan, other than as expressly
set forth in this Agreement. Without limiting the generality of the foregoing,
Agent (i) may consult with legal counsel, accountants and other experts
reasonably selected by Agent and may rely on the advice of legal counsel,
accountants and other experts (including those retained by the Borrower) and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts,
(ii) may rely upon any notice, consent, certificate, instrument or other written
communication or telephone conversation which Agent believes to be genuine and
correct or to have been signed, sent or made by the proper Person and shall
incur no liability under or in respect of this Agreement by acting upon any such
notice, consent, certificate, instrument, writing or telephone conversation, and
(iii) makes no warranty or representation to any Holder and shall not be
responsible to any Holder for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, except
the representations and warranties expressly made herein.

(b) In the event that title to the Mortgaged Property is acquired for the
benefit of the Holders in foreclosure, by deed in lieu of foreclosure or upon
abandonment or reclamation from bankruptcy, the deed or certificate of sale
shall be taken in the name of Agent or its

 

10



--------------------------------------------------------------------------------

nominee on behalf of the Holders. The Agent shall manage, conserve, protect and
operate each such Mortgaged Property for the Holders solely for the purpose of
its prompt disposition and sale in accordance with Accepted Servicing Practices.

(c) Agent shall be entitled to enter into any agreement with any independent
contractor performing services for it related to its duties and obligations
hereunder for indemnification of Agent by such independent contractor, and
nothing in this Agreement shall be deemed to limit or modify such
indemnification.

(d) Agent shall utilize reasonable efforts, consistent with Accepted Servicing
Practices, to obtain an offer to purchase the Mortgaged Property that will
maximize the proceeds of disposition to the Holders (as a collective whole) if
and when Agent determines that such disposition would be in the best economic
interest of the Holders (as a collective whole). No offer to purchase the
Mortgaged Property shall, however, be accepted unless all Holders (other than
Related A-2 Holders) consent in writing to such sale.

(e) If Agent requests the consent of the Holders (other than Related A-2
Holders) to a sale of all or a portion of the Mortgaged Property for which
consent is required pursuant to Section 3.07(d) above, and one or more Holders
(other than a Related A-2 Holder) does not consent to such sale (such
circumstance, a “Sale Deadlock”), then either consenting Holder(s) or the
non-consenting Holder(s) (but not a Related A-2 Holder) may initiate a Buy
/Sell, as set forth below.

(i) Any of such Holders, excluding a Related A-2 Holder, (the “Offeror”) may
deliver notice (a “Buy/Sell Notice”) to the other Holders (other than a Related
A-2 Holder)(the “Offerees”) making a buy/sell offer in respect of all, but not
less than all, of the right, title and interest held by the Offerees in the
applicable Participations or in property acquired as a result of the ownership
of the Participations (including direct or indirect interests in the Mortgaged
Property or other collateral acquired as a result of ownership of the
Participations, and record title to all of the foregoing, collectively “Mortgage
Loan Interests”) for a specified price (the “Buy/Sell Purchase Price”), which
will be enumerated in such Buy/Sell Notice as a dollar price for each percentage
point of ownership in the Mortgage Loan, and shall include unpaid accrued
interest to but not including the date of purchase.

(ii) Within ten (10) business days (the “Decision Period”) after delivery of the
Buy/Sell Notice, each Offeree (shall deliver to the Offeror a written notice
specifying its irrevocable election either (i) to purchase at the Buy/Sell
Purchase Price all, but not less than all, of the Mortgage Loan Interests of the
Offeror (and to be the “Purchasing Holder”), or (ii) sell at the Buy/Sell
Purchase Price all, but not less than all, of its Mortgage Loan Interests to the
Offeror (and to be the “Selling Holder”). If the Offeree fails to deliver such
notice to the Offeror on or before the end of the Decision Period, the Offeree
shall be deemed to have elected to be the Selling Holder.

(iii) Any Related A-2 Holder shall be neither an Offeror nor an Offeree, and
shall retain its A-2 Participation.

 

11



--------------------------------------------------------------------------------

(iv) The closing of the purchase and sale of a Holder’s Mortgage Loan Interests
pursuant to the Buy/Sell Notice shall take place at 10:00 a.m., New York time,
on the date specified by the Purchasing Holder, which date shall be no later
than the tenth (10th) business day, and no earlier than the second (2nd)
business day, after the end of the Decision Period (or on such other date as the
Selling Holder and the Purchasing Holder mutually agree) (the “Closing Date”).
At the closing, (i) the Selling Holder(s) shall transfer and assign to the
Purchasing Holder, without recourse, all of its Mortgage Loan Interests free and
clear of all liens, claims, and encumbrances, and (ii) the Purchasing Holder
shall pay the Buy/Sell Purchase Price by wire transfer of immediately available
funds to the account designated by the Selling Holder. At such closing, the
Selling Holder shall execute and deliver such documents and instruments as the
Purchasing Holder shall reasonably require in order to effect such transfer;
provided that the Selling Holder shall not be required to give any
representation or warranty other than as to (i) its ownership of its Mortgage
Loan Interests, (ii) lack of liens, claims and encumbrances on its Mortgage Loan
Interests, and (iii) authority to transfer its Mortgage Loan Interests. Any such
representations and warranties may be assigned by Purchasing Holder in
connection with a resale of the purchased Mortgage Loan Interests or any
interest therein. Each Holder shall pay its own expenses incurred in connection
with a transfer pursuant to this Section 3.07(e).

(v) All interest and other charges accrued on the Selling Holder’s Mortgage Loan
Interests for the period up to the Closing Date and paid under the related Loan
Documents or deemed to have been paid out of income from the Mortgaged Property
shall be for the account of the Selling Holder, regardless of whether received
by the Closing Date. All interest and other charges accruing after the Closing
Date in respect of the Mortgage Loan Interests of the Selling Holder shall be
for the account of the Purchasing Holder.

3.08. Actions Upon Actual Knowledge of Certain Matters. Promptly after Agent
acquires actual knowledge thereof, Agent will use reasonable efforts to give
written notice to each Holder of any material Lien on the Mortgaged Property or
any Event of Default under the Loan Agreement or any of the other Loan
Documents, including, without, limitation, notice within two (2) Business Days
of if a regular monthly debt service payment is not made when due. Agent agrees
to consult with the Holders (other than Related A-2 Holders) in respect of any
material remedial action to be taken in respect of any such Event of Default but
shall not be required to follow any recommendations of the Holders except in the
case of Unanimous Consent Decisions.

3.09. [Reserved]

3.10. Certain Actions. If Agent shall have reasonable cause to believe that any
legal action or proceeding related to the Mortgaged Property could, if adversely
determined, result in a Material Adverse Effect, then, subject to any
limitations set forth in the Loan Documents, Agent shall have the right to
commence, appear in and defend such legal action or proceeding, and in
connection therewith Agent may advance all reasonably necessary Costs and
Expenses, for which Agent will be reimbursed in accordance with Section 3.05(b).
The parties hereto acknowledge and agree that Agent shall have the right, in its
reasonable judgment, to determine

 

12



--------------------------------------------------------------------------------

whether a particular matter is “material” as such term is used in this Agreement
and the Loan Documents.

3.11. Agent as Holder. With respect to Agent’s ownership interest in the
Mortgage Loan and the Loan Documents as A-1 Holder, Agent in its capacity as A-1
Holder shall have the rights and powers of a Holder under this Agreement and the
Loan Documents as set forth herein and therein and may exercise the same as
though it were not Agent hereunder. Agent and its Affiliates may generally
engage in any kind of business with Borrower, any of its Affiliates and/or
subsidiaries and any Person who may do business with or own securities of
Borrower, any of its Affiliates and/or subsidiaries, all as if the initial
Holder were not Agent and without any duty to account therefor to the other
Holders.

3.12. Change of Agent. Lender may not resign as Agent except (i) with the
consent of all Holders (if any) that are not Related A-2 Holders (unless such
resignation is required by law or Lender’s institutional policy, in which case
the successor Agent will be appointed by the Non-Related A-2 Holders) or (ii) by
assignment of the rights and obligations of Agent in connection with the
assignment of all or a portion of Participation A-1, in which case the successor
Agent will be appointed by such assignee. Upon appointment of a successor Agent
in accordance with (i) or (ii) above, such successor agent shall succeed to the
rights, power and duties of the “Agent” and the term “Agent” shall mean such
successor agent effective upon its appointment, and the former Agent’s rights,
power and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Agent (except that the resigning or assigning
Agent shall deliver any collateral for the Mortgage Loan then in its possession
to the successor Agent). The indemnity given any retiring Agent pursuant to this
Agreement shall survive any resignation or assignment hereunder. After any
retiring Agent’s resignation or assignment hereunder as Agent, the provisions of
this Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent. No Related A-2 Holder shall act as Agent.

SECTION 4.

COLLECTIONS; COLLECTION ACCOUNTS; PAYMENTS

4.01. Distributions.

(a) Agent shall use reasonable efforts, consistent with Accepted Servicing
Practices, to collect all payments called for under the terms and provisions of
the Mortgage Loan. Consistent with the foregoing, Agent may, in its discretion,
waive any late payment charge or Default Interest, or both, in connection with
any delinquent monthly debt service payment or any other Event of Default.

(b) All amounts tendered by the Borrower or otherwise available for payment on
the Mortgage Loan shall be applied and distributed by Agent as set forth in this
Section 4.01 (and payments shall be made at such times as are set forth herein).
Payment shall first be made to Agent up to the amount of any unreimbursed Costs
and Expenses paid by Agent with respect to the Mortgage Loan or the Mortgaged
Property pursuant to this Agreement. Any amounts paid by Borrower with respect
to which Servicing Advances have been made, and any Default Interest, late
payment charges, or other amounts paid by Borrower with as a result of its
failure to

 

13



--------------------------------------------------------------------------------

comply with any term of the Mortgage Loan Agreements, shall be applied to repay
the Agent or the Holders, as applicable, for any unreimbursed Servicing Advances
and Costs and Expenses; provided, however, that if the amount reimbursed by
Borrower is insufficient to repay the Servicing Advances in full, then
reimbursement to any Related A-2 Holder shall be subordinated to repayment of
other Holders.

(c) Agent shall make commercially reasonable efforts to collect all amounts due
on the Mortgage Loan and to remit to each Holder its respective Percentage Share
of such amounts (net of any expenses owed by the applicable Holder), each
pursuant to the wire instructions provided by each Holder on Exhibit C hereto or
in such other manner as is acceptable to each Holder; provided that any
designated account is maintained at a commercial bank located in the United
States of America. Each payment interest and/or principal received from or on
behalf of Borrower shall be distributed to the Holders no later than the
Business Day following receipt thereof by Agent (each, a “Remittance Date”).

4.02. Priority. Unless an Event of Default shall have occurred and be continuing
on the Mortgage Loan, payments of interest, principal, and other amounts due
under the Mortgage Loan shall be distributed among Holders on a Pro Rata and
Pari Passu Basis, and no portion of any Participation shall have priority or
preference over any portion of any other Participation or security therefor,
except as provided in this Agreement. If an Event of Default shall have occurred
and be continuing on the Mortgage Loan, amounts available for distribution
thereafter, including the net proceeds of the collateral securing the Mortgage
Loan, the net proceeds of casualty and title insurance policies and awards from
condemnation shall be applied to the Participations, other than those held by
Related A-2 Holders, on a Pro Rata and Pari Passu Basis and any remainder shall
be distributed pro rata to the Related A-2 Holders. If Agent or any nominee
thereof acquires title to the Mortgaged Property, then all amounts derived from
the operation and disposition of the Mortgaged Property shall be allocable among
the Holders as set forth in the immediately preceding sentence. Notwithstanding
the foregoing, the rights of each Holder to distributions of any nature with
respect to its Participation shall be subject to the rights of the Agent to
payments and reimbursements pursuant to and in accordance with the terms of this
Agreement. Amounts applied to any particular Participation or allocated to any
particular Holder in accordance with this Article IV will be applied to
interest, principal and other amounts due in respect of the Mortgage Loan in
accordance with the Loan Documents and this Agreement.

4.03. Return of Funds. If Agent holding or having distributed any amount
received or collected in respect of the Mortgage Loan determines, or a court of
competent jurisdiction orders, at any time that any amount received or collected
in respect of the Mortgage Loan must, pursuant to any insolvency, bankruptcy,
fraudulent conveyance, preference or similar law, be returned to the Borrower or
paid to any Holder or any other Person, then, notwithstanding any other
provision of this Agreement, Agent shall not be required to distribute any
portion thereof to any Holder and any such Holder shall promptly on demand repay
to Agent the portion thereof which shall have been theretofore distributed to
the related Holder, together with interest thereon at such rate, if any, as
Agent shall have been required to pay to the Borrower, the Holders or such other
Person with respect thereto. Each Holder agrees that if at any time it shall
receive from any sources whatsoever any payment on account of the Mortgage Loan
in excess of its distributable share thereof, it will promptly remit such excess
to the Agent. The Agent shall have

 

14



--------------------------------------------------------------------------------

the right to offset any amounts due hereunder from any Holder with respect to
the Mortgage Loan against any future payments due to such Holder under the
Mortgage Loan, provided, that the obligations of each Holder under this
Section 4.03 are separate and distinct obligations from one another. The
obligations of each Holder under this Section 4.03 constitute absolute,
unconditional and continuing obligations.

SECTION 5.

VOTING; UNANIMOUS CONSENT

5.01. Unanimous Consent. Agent shall obtain the written consent of each Holder
(other than a Related A-2 Holder), prior to taking any of the following actions
(each, a “Unanimous Consent Decision”):

(a) any modification or waiver of a monetary term of the Mortgage Loan (except
that Agent may waive any or all default interest and/or late fees in its sole
discretion);

(b) any modification or waiver of a material non-monetary term of the Mortgage
Loan;

(c) any modification or waiver that would result in (i) the extension (other
than (A) in accordance with the Loan Documents or (B) for a period of no more
than thirty (30) days) or acceleration of the Maturity Date, (ii) a reduction in
the interest rate or the monthly debt service payment or Prepayment Premium
payable on the Mortgage Loan or a loss of the right to receive any such payment
of principal or interest (including, without limitation, any accrued interest)
or any fee (other than one month’s late charge), (iii) a deferral or forgiveness
of interest on or principal of the Mortgage Loan, or (iv) a discounted pay-off
of the Mortgage Loan, or (v) an increase or reduction in the principal amount of
the Mortgage Loan (other than an increase as a result of Servicing Advances);

(d) any waiver of an Event of Default;

(e) except as provided in Section 5.03 below, to accelerate the Maturity Date,
commence foreclosure proceedings, accept the conveyance of title to the
Mortgaged Property in lieu of foreclosure or otherwise, commence any proceedings
to collect any amounts owing or claimed to be owing under any guaranty, appoint
or request the appointment of a receiver for the Mortgaged Property, collect
rents from the Mortgaged Property, take possession of the Mortgaged Property or
otherwise exercise any enforcement remedies;

(f) any release of the Borrower or any guarantor from liability with respect to
the Mortgage Loan or any modification to, waiver of any provision of, or release
of, any guaranty or indemnity agreement;

(g) any substitution or release of collateral for the Mortgage Loan, except as
permitted by the Loan Documents without Holders’ consent;

(h) any modification to the number or percentage of Holders required to make any
determinations or receive any rights hereunder;

 

15



--------------------------------------------------------------------------------

(i) subordination of the Liens created by the Loan Documents to any other liens
securing indebtedness of Borrower or otherwise; and

(j) consent to any senior or subordinate financing and any loan that may replace
it;

(k) any waiver of or determination not to enforce a “due-on-sale” or
“due-on-encumbrance” clause or any other restriction on the sale or transfer of
the Mortgaged Property or any portion thereof (but not any sale or transfer of
any REO Property) or on any transfer of any direct or indirect ownership
interest in the Mortgage Loan Borrower;

(l) the voting on any plan of reorganization, restructuring or similar plan in
the bankruptcy of the Mortgage Loan Borrower; and

(m) any other matter for which the approval or consent of the A-2 Holder is
required hereunder, including, without limitation, the matters described in
Section 3.07(d) hereof.

5.02. Action Notice.

(a) Prior to taking any action or making any decision with respect to a
Unanimous Consent Decision, Agent shall notify each Holder entitled to consent
to such decision in writing of the proposed action (such notice, an “Action
Notice”). If the Holder fails to notify the Agent of its approval or disapproval
of any such proposed action within ten (10) Business Days after delivery to the
Holder by Agent of an Action Notice (which notice shall contain a legend, in
conspicuous boldface type, substantially similar to the following: “THIS IS A
REQUEST FOR ACTION APPROVAL. IF THE HOLDER FAILS TO APPROVE OR DISAPPROVE THE
ENCLOSED ACTION WITHIN TEN (10) BUSINESS DAYS, SUCH ACTION MAY BE DEEMED
APPROVED.”), then upon the expiration of such ten (10) Business Day period,
Agent shall contact the Holder by telephone or email at the notice address and,
if no response to such telephone call or email is received within one
(1) Business Day after such contact, such action by the Agent shall be deemed to
have been approved by the Holder.

(b) In addition, unless there is at such time no Holder entitled to consent to
the proposed Unanimous Consent Decision (other than A-1 Holder, and assuming
that no portion of Participation A-1 has been transferred), Agent shall prepare
a summary of such proposed action and an analysis of whether or not such action
is reasonably likely to produce a greater recovery on a present value basis than
not taking such action, setting forth the basis on which Agent made such
determination, and shall provide to each Holder copies of such summary and other
material documents and items reasonably necessary to make such determination by
hard copy or electronic means on a timely basis, but in any event concurrently
with, or prior to, the delivery of the Action Notice pursuant to
Section 5.02(a).

5.03. Enforcement. If an Event of Default shall occur and be continuing, and if
at such time there are Holders of Participations other than Agent and Related
A-2 Holders, Agent shall promptly prepare a summary of its proposed action in
respect of such Event of Default and an analysis of whether or not such action
is reasonably likely to produce a greater recovery on a present value basis than
not taking such action, setting forth the basis on which Agent made such

 

16



--------------------------------------------------------------------------------

determination, and shall provide to each Holder (other than any Related A-2
Holder) copies of such summary by hard copy or electronic means on a timely
basis. If any such proposed action is disapproved by the any Holder (other than
any Related A-2 Holder), Agent shall propose an alternate action (based on any
counter-proposals received from the dissenting Holder or based on any alternate
course of action that Agent may deem appropriate) until the approval of the
other Holders (other than any Related A-2 Holder) is obtained; provided that if
Agent and the Holders (other than any Related A-2 Holder) do not agree on a
proposed course of action with respect to any Event of Default within the
earlier of (i) thirty (30) days after the date on which Agent first proposed a
foreclosure or other action pursuant to this Section 5.03 and (ii) ninety (90)
days after the occurrence of such Event of Default, then Agent shall commence,
prosecute and consummate a foreclosure action under the Loan Documents; provided
that Agent and the other Holders (other than any Related A-2 Holder) may at any
time agree on a different course of action.

5.04. Disputes.

(a) Notwithstanding anything herein to the contrary, no advice, direction or
objection from or by the Holders or any Holder, as contemplated by Section 5.01,
may (and Agent shall ignore and act without regard to any such advice, direction
or objection that Agent has determined, in its reasonable, good faith judgment,
will) require or cause Agent to take any action or refrain from taking any
action if taking or not taking such action, respectively, would violate any law
of any applicable jurisdiction or violate any provisions of this Agreement (in
the latter case, unless all parties, other than any Related A-2 Holder, agree to
waive such provision).

(b) Without limiting the obligations of Agent hereunder, no Holder shall owe any
fiduciary duty to Agent or any other Holder. The Holders will not have any
liability to any non-consenting Holder (or non-voting Holder) for any action
taken, or for refraining from the taking of any action pursuant to this
Agreement or the giving of any consent or for errors in judgment. By its
acceptance of a Participation, each Holder will be deemed to have confirmed its
understanding that (i) any Holders entitled to vote may vote in favor of, or
refrain from voting in favor of, actions that favor the interests of such
Holders or its Affiliates over the other Holders, (ii) a Holder may have special
relationships and interests that conflict with the interest of the other Holders
and each Holder will be deemed to have agreed to take no action against another
Holder or any of its officers, directors, employees, principals or agents as a
result of such a special relationships or conflicts, (iii) no Holder shall be
liable by reason of its having acted or refrained from acting solely in its
interest or in the interest of its Affiliates and (iv) no Holder shall be liable
by reason of its having acted or refrained from acting solely in the interests
of the related Holder or its Affiliates.

SECTION 6.

LIMITATION OF LIABILITY; INDEMNIFICATION

6.01. Limitation of Liability of Agent. Agent, whether in such capacity or as
Lender or Holder of Participation A-1, shall not have any liability to any
Holder except with respect to losses actually suffered due to its (i) gross
negligence, (ii) willful misconduct, (iii) failure to distribute to such Holder
amounts required to be distributed to it under this Agreement and (iv) breach of
any of its representations and warranties set forth in Section 7.01 (Excepted

 

17



--------------------------------------------------------------------------------

Matters”). Each Holder acknowledges that, subject to the terms of this
Agreement, Agent has the rights set forth in this Agreement as rights of Agent,
as Lender and A-1 Holder and may exercise, or omit to exercise, any rights that
it may have under this Agreement in a manner that may be adverse to the
interests of the other Holders, so long as such actions, if taken as Agent, are
in accordance with Accepted Servicing Practices and the terms of this Agreement.
Notwithstanding the foregoing, however, Agent shall have no liability to any
Related A-2 Holder other than for Excepted Matters (iii) and (iv).

6.02. Indemnification of Agent by Holders. Each Holder severally agrees to
indemnify Agent (to the extent not promptly reimbursed by Borrower) from and
against such Holder’s Percentage Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by Agent under the Loan Documents;
provided that no Holder shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from any of the Excepted Matters, as
established by a final, non appealable judgment by a court of competent
jurisdiction, provided, however, that Agent shall have no liability to any
Related A-2 Holder for any decision, action or failure to act other than a
failure to distribute to such Related A-2 Holder amounts required hereby to be
distributed to it. Without prejudice to the survival of any other agreement of
any Holder hereunder, the agreement and obligations of each Holder contained in
this Section 6.02 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

SECTION 7.

REPRESENTATIONS AND WARRANTIES

7.01. Representations of Lender. Lender shall be liable to the A-2 Holder for
its representations and warranties pursuant to this Section 7.01 notwithstanding
any other limitations on its liability in this Agreement. Lender, as originating
lender, Agent, and Initial A-1 Holder, represents and warrants to Initial A-2
Holder that the execution, delivery and performance of this Agreement is within
its corporate powers, has been duly authorized by all necessary corporate
action, and does not contravene Lender’s charter or any law or contractual
restriction binding upon Lender, and that this Agreement is the legal, valid and
binding obligation of Lender enforceable against the Lender in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
and except that the enforcement of rights with respect to indemnification and
contribution obligations may be limited by applicable law. Lender further
represents and warrants to each initial Holder, that:

(a) Lender is duly organized, validly existing and in good standing under the
laws of all jurisdictions where so required to be.

 

18



--------------------------------------------------------------------------------

(b) Immediately prior to the execution and delivery of this Agreement, Lender
was the sole legal owner and holder of the Mortgage Loan, free and clear of any
lien, pledge, hypothecation, encumbrance or other adverse interest in the
Mortgage Loan.

(c) Lender has the right under its organizational documents and applicable law
without the consent of any third party to enter into this Agreement and to sell
the A-2 Participation to the Initial A-2 Holder.

(d) Lender has not dealt with any broker, investment banker, agent or other
person, other than Initial A-2 Holder and its Affiliates, that may be entitled
to any commission or compensation in connection with the consummation of any of
the transactions contemplated hereby.

(e) Exhibit B attached hereto accurately sets forth, as of the date hereof, the
outstanding balance of principal and accrued interest of the Mortgage Loan and
each Participation, and Exhibit E sets forth, as of the date hereof, the holder
and contact information for Lender / Initial A-1 Holder.

7.02. Representations of Initial A-2 Holder. The Initial A-2 Holder, as of the
date hereof, hereby represents and warrants to, and covenants with Lender, as
originating lender, Agent, and Initial A-1 Holder as to itself only, that:

(a) It is duly organized, validly existing and in good standing under the laws
of the State of Delaware.

(b) The execution and delivery of this Agreement by Initial A-2 Holder, and
performance of, and compliance with, the terms of this Agreement by Initial A-2
Holder, will not violate its organizational documents or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in the breach of, any material agreement or other
instrument to which it is a party or that is applicable to it or any of its
assets, in each case which materially and adversely affect its ability to carry
out the transactions contemplated by this Agreement.

(c) A-2 Holder has the right under its organizational documents and applicable
law without the consent of any third party to enter into this Agreement and to
purchase the A-2 Participation.

(d) This Agreement is the legal, valid and binding obligation of A-2 Holder
enforceable against A-2 Holder in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law), and except that the
enforcement of rights with respect to indemnification and contribution
obligations may be limited by applicable law.

(e) A-2 Holder is purchasing the A-2 Participation for its own account.

 

19



--------------------------------------------------------------------------------

(f) A-2 Holder has not dealt with any broker, investment banker, agent or other
person, other than Lender, Agent and their Affiliates, that may be entitled to
any commission or compensation in connection with the consummation of any of the
transactions contemplated hereby.

7.03. Independent Analyses of the Initial Holders. Subject to the provisions of
Sections 7.01 and 7.02, each Holder acknowledges that it has, independently and
without reliance upon Lender, the Agent or any of their Affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to purchase the related Participation. Except as expressly
provided in this Agreement, each Holder hereby acknowledges that none of Lender,
Agent or any Holder, subject to the representations and warranties set forth in
this Agreement, shall have any responsibility for (i) the collectability of the
Mortgage Loan, (ii) the validity, enforceability or legal effect of any of the
Loan Documents or the title insurance policy or policies or any survey furnished
to Lender in connection with the origination of the Mortgage Loan, (iii) the
validity, sufficiency or effectiveness of the lien created or to be created by
the Loan Documents, or (iv) the financial condition of the Borrower.

SECTION 8.

TRANSFERS

8.01. Transfer of Participations.

(a) No Holder may sell, assign, transfer, pledge, syndicate, hypothecate,
contribute, encumber, subparticipate or otherwise dispose of (each, a
“Transfer”) any interest in its Participation except in accordance with the
terms of this Agreement. Any assignee of an interest (an “Assignee”), as a
condition to such Transfer, shall assume all of the obligations of the
transferring Holder pursuant to this Agreement and the Loan Documents, and shall
make the representations and warranties made by the initial Holder of such
Participation pursuant to this Agreement, each with respect to the Percentage
Share that it is purchasing.

(b) Lender shall only transfer its interest hereunder as permitted pursuant to
Article 11 of the Loan Agreement. A-2 Holder shall not transfer its interest
hereunder without the consent of Agent, which consent shall not be unreasonably
withheld or delayed.

(c) Notwithstanding the rights to Transfer contained herein, no Related A-2
Holder shall have any right to vote on or consent to any issue for which a
voting, consent, or similar right is otherwise provided hereunder.

8.02. Certain Rights and Restrictions.

(a) Notwithstanding Section 8.01, each of the Holders agrees that each Transfer
to be made by such Holder is subject to the following restrictions: (i) all such
Transfers shall be made upon prior written notice to Agent and the other
Holders, and (ii) the transferor and transferee shall execute an assignment and
assumption agreement whereby such transferee is assigned and assumes all or a
ratable portion, as the case may be, of the obligations of the transferring
Holder hereunder with respect to its Participation from and after the date of
such assignment (or, in the case of a pledge, collateral assignment or other
encumbrance of a

 

20



--------------------------------------------------------------------------------

Participation, solely as security for a loan to the related Holder, made by a
third-party, whereby such Holder remains fully liable under this Agreement, such
third party executes an agreement that such Holder shall be bound by the terms
and provisions of this Agreement and the obligations of the related Holder
hereunder on and after the date on which such Holder succeeds to the rights of
the related Holder by foreclosure or otherwise).

(b) Upon the consummation of a Transfer by way of assignment of 100% of its
Percentage Share of Participation, the transferee shall be a Holder with respect
to the applicable Participation for all purposes under this Agreement with all
of the rights, interests and obligations related thereto and the transferring
Person shall be released from all liability arising under this Agreement with
respect to the related Participation (or the portion thereof that was the
subject of such Transfer), arising after the effective date of such Transfer.

(c) If a Holder Transfers by assignment less than 100% of its Percentage Share
in a Participation, then the transferee shall be a Holder with respect to the
applicable Participation for all purposes under this Agreement with all of the
rights, interests and obligations related thereto except that no transferee that
is a Related A-2 Holder shall have any right to vote on any decision, including
any Unanimous Consent Decision or any other right or priority that, pursuant to
this Agreement, is not granted to a Related A-2 Holder.

SECTION 9.

MISCELLANEOUS

9.01. No Creation of a Partnership or Exclusive Purchase Right. Nothing
contained in this Agreement, and no action taken pursuant hereto, shall be
deemed to constitute the arrangement between Agent and the Holders of a
partnership, association, joint venture or other entity. None of the Holders
shall have any obligation whatsoever to offer to any other Holder the
opportunity to purchase notes or participation interests relating to any future
loans originated by such Holder or any of its Affiliates, and if such Holder
chooses to offer to any other Holder the opportunity to purchase notes or any
participation interests in any future mortgage loans originated by such Holder
or its Affiliates, such offer shall be at such purchase price and interest rate
as such Holder chooses, in its sole and absolute discretion. No Holder shall
have any obligation whatsoever to purchase from any other Holder any notes or
participation interests in any future loans originated by any other Holder or
any of its Affiliates.

9.02. Not a Security. No Participation shall be deemed to be a security within
the meaning of the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended.

9.03. Other Business Activities of Agent and Holders. Agent and each Holder
acknowledge that Agent and each other Holder, respectively, may make loans or
otherwise extend credit to, and generally engage in any kind of business with,
any Borrower Related Party, and receive payments on such other loans or
extensions of credit to any Borrower Related Party and otherwise act with
respect thereto freely and without accountability in the same manner as if this
Agreement and the transactions contemplated hereby were not in effect.

 

21



--------------------------------------------------------------------------------

9.04. No Pledge or Loan. This Agreement shall not be deemed to represent a
pledge of any interest in the Mortgage Loan by Lender to any other Holder, or a
loan from any Holder to Lender. If any such property or the proceeds thereof
shall be applied in reduction of the Mortgage Loan Principal Balance, then each
Holder shall be entitled to receive its share of such application in accordance
with the terms of this Agreement.

9.05. Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE RESPECTIVE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW RULES THEREOF OTHER THAN THE PROVISIONS OF SECTION 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS GUARANTEE.
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

9.06. Modifications. This Agreement shall not be modified, cancelled or
terminated except by an instrument in writing signed by the parties hereto. The
party seeking modification of this Agreement shall be solely responsible for any
and all reasonable and customary expenses that may arise in order to modify this
Agreement.

9.07. Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns; provided, that no successors or assigns of
Lender shall have any liability for a breach of representation or warranty set
forth in this Agreement. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any Person not a party hereto.

9.08. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts shall together constitute one and the same
instrument.

9.09. Captions. The titles and headings of the paragraphs of this Agreement have
been inserted for convenience of reference only and are not intended to
summarize or otherwise describe the subject matter of the paragraphs and shall
not be given any consideration in the construction of this Agreement.

9.10. Notices. All notices required hereunder shall be given by (i) telephone
(confirmed in writing) or shall be in writing and personally delivered,
(ii) sent by facsimile transmission or electronic mail if the sender on the same
day sends a confirming copy of such notice by reputable overnight delivery
service (charges prepaid), (iii) reputable overnight delivery service (charges
prepaid) or (iv) certified United States mail, postage prepaid return receipt
requested, and addressed to the respective parties at their addresses set forth
on Exhibit E hereto, or at such other address as any party shall hereafter
inform the other party by written notice given as aforesaid. All written notices
so given shall be deemed effective upon receipt or, if mailed, upon the earlier
to occur of receipt or the expiration of the fourth (4th) day following the date
of mailing.

 

22



--------------------------------------------------------------------------------

9.11. Reports to the Holders. Agent shall provide to each Holder, other than a
Related A-2 Holder (a) a summary of the current status of principal and interest
payments on the Mortgage Loan, (b) copies of the Borrower’s current financial
statements, to the extent in its possession, (c) copies of all reports,
statements, certificates, budgets and other information delivered by the
Borrower under the Loan Documents, (d) current information, if any, as to the
value of the Mortgaged Property, to the extent in its possession, (e) agreements
that govern the administration of the Mortgage Loan, (f) copies of any default
or acceleration notices sent to the Borrower with respect to the Mortgage Loan
and all material correspondence related thereto, (g) notices delivered to Agent
by the Borrower, and (h) other information with respect to the Borrower or the
Mortgage Loan, as may be reasonably requested by any such Holder, to the extent
in the Agent’s possession or reasonably obtainable, in each case at the sole
cost and expense of the requesting Holder (with respect to all third party
out-of-pocket and the reasonable administrative and photocopying costs).

9.12. Custody of Loan Documents. The originals of all of the Loan Documents will
be held by Agent on behalf of all of the Holders.

9.13. Registration of Transfers. Agent shall maintain a register on which it
will record the names and addresses of, and wire transfer instructions for, the
Holders from time to time, to the extent such information is provided in writing
to it by the Holders. Any transfer of a Participation hereunder shall be
recorded on such register.

9.14. Termination. This Agreement and the respective obligations and
responsibilities under this Agreement of the parties hereto shall terminate upon
(a) mutual agreement by the parties hereto, evidenced in writing; (b) thirty
(30) days after all Participations are paid in full; or (c) payment (or
provision for payment) to the Holders of all amounts held by or on behalf of
Agent, as applicable, to be so paid on the last Remittance Date following final
payment or other liquidation (or any advance with respect thereto) of the
Mortgage Loan or the Mortgaged Property; provided, however, that in no event
shall the arrangement created hereby continue beyond the expiration of 21 years
from the death of the last survivor of the descendants of Joseph P. Kennedy, the
late Ambassador of the United States to the Court of St. James, living on the
date hereof.

9.15. Withholding Taxes.

(a) If Agent or the Borrower shall be required by law to deduct and withhold
Taxes from interest, fees or other amounts payable to any Holder with respect to
the Mortgage Loan as a result of such Holder constituting a Non-Exempt Person,
Agent shall be entitled to do so with respect to such Holder’s interest in such
payment (all withheld amounts being deemed paid to such Holder), provided that
Agent shall furnish any such Holder with a statement setting forth the amount of
Taxes withheld, the applicable rate and other information which may reasonably
be requested for purposes of assisting such Holder to seek any allowable credits
or deductions for the Taxes so withheld in each jurisdiction in which such
Holder is subject to tax.

(b) Each other Holder shall and hereby agrees to indemnify Agent against and
hold Agent harmless from and against any Taxes, interest, penalties and
attorneys’ fees and disbursements arising or resulting from any failure of Agent
to withhold Taxes from payment

 

23



--------------------------------------------------------------------------------

made to any Holder in reliance upon any representation, certificate, statement,
document or instrument made or provided by such Holder to Agent in connection
with the obligation of Agent to withhold Taxes from payments made to such
Holder, it being expressly understood and agreed that (i) Agent shall be
absolutely and unconditionally entitled to accept any such representation,
certificate, statement, document or instrument as being true and correct in all
respects and to fully rely thereon without any obligation or responsibility to
investigate or to make any inquiries with respect to the accuracy, veracity,
correctness or validity of the same and (ii) any other Holder shall, upon
request of Agent and at its sole cost and expense, defend any claim or action
relating to the foregoing indemnification using counsel reasonably satisfactory
to Agent.

(c) Each Holder represents to Agent (for the benefit of the Borrower) that it is
not a Non-Exempt Person and that neither Agent nor the Borrower is obligated
under applicable law to withhold Taxes on sums paid to it with respect to the
Mortgage Loan or otherwise pursuant to this Agreement. Contemporaneously with
the execution of this Agreement and from time to time as necessary during the
term of this Agreement, each other Holder shall deliver to Agent, evidence
satisfactory to Agent substantiating that it is not a Non-Exempt Person and that
Agent is not obligated under applicable law to withhold Taxes on sums paid to it
with respect to the Mortgage Loan or otherwise under this Agreement. Without
limiting the effect of the foregoing, (a) if any other Holder is created or
organized under the laws of the United States, any state thereof or the District
of Columbia, it shall satisfy the requirements of the preceding sentence by
furnishing to Agent an Internal Revenue Service Form W-9 and (b) if such Holder
is not created or organized under the laws of the United States, any state
thereof or the District of Columbia, and if the payment of interest or other
amounts by the Borrower is treated for United States income tax purposes as
derived in whole or part from sources within the United States, such other
Holder shall satisfy the requirements of the preceding sentence by furnishing to
Agent Internal Revenue Service Form W-8ECI or Form W-8BEN, or successor forms,
as may be required from time to time, duly executed by such other Holder, as
evidence of such other Holder’s exemption from the withholding of United States
tax with respect thereto. Agent shall not be obligated to make any payment
hereunder to any Holder in respect of its Participation or otherwise until such
other Holder shall have furnished to Agent the requested forms, certificates,
statements or documents.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ORIGINATING LENDER, AGENT AND A-1 HOLDER:

BANK OF CHINA, NEW YORK BRANCH

By:  

/s/ Raymond L. Qiao

 

Name: Raymond L. Qiao

 

Title: Chief Lending Officer

Signatures continue on following page



--------------------------------------------------------------------------------

INITIAL A-2 HOLDER:

ALEXANDER’S OF REGO PARK II

PARTICIPATING LENDER LLC

By: Alexander’s Inc., its sole member

 

By:

 

/s/ Alan J. Rice

   

Name: Alan J. Rice

   

Title: Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

Original Loan Documents

 

1.

Loan and Security Agreement

 

2.

Consolidated, Amended and Restated Promissory Note

 

3.

Consolidated, Amended and Restated Mortgage Assignment of Leases and Rents and
Security Agreement

 

4.

Section 255 Affidavit (Mortgage)

 

5.

Assignment of Leases and Rents

 

6.

Section 255 Affidavit (ALR)

 

7.

Blocked Account Control Agreement

 

8.

Cash Management Agreement

 

9.

Guaranty of Recourse Carveouts

 

10.

Environmental Indemnity Agreement

 

11.

Assignment, Consent and Subordination of Management Agreement

 

12.

Assignment of Contracts, Licenses and Permits

 

13.

UCC-1 Financing Statements - Queens County, NY

 

14.

UCC-1 Financing Statements - Delaware Secretary of State

 

15.

Disbursement Letter (Settlement Statement)

 

16.

Certificate of Mortgage Borrower

 

17.

Side Letter re: Competitors

 

18.

Side Letter re: Kohl’s Estoppel

 

19.

Section 275 Affidavit

 

20.

W-9 Form

 

21.

Form of Tenant Notification Letter

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

OUTSTANDING PRINCIPAL BALANCE AND ACCRUED INTEREST

Amounts as of July 30, 2017, before application of payment due on such date.

Outstanding Principal:                         $258,082,394.30

Accrued Interest

6/30/17 through 7/29/17                         661,574.86

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Wiring Instructions

(attached hereto)

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PARTICIPATION CERTIFICATE

[ATTACHED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Notice Address

 

LENDER:

  

BANK OF CHINA, NEW YORK BRANCH

  

7 Bryant Park

  

1045 Avenue of the Americas

  

13th Floor

  

New York, New York 10018

  

Attention: Raymond L. Qiao

  

Chief Lending Officer

  

Tel: +1 (646) 231 3149

  

Email: lquiao@bocusa.com

INITIAL A-2 HOLDER

  

ALEXANDER’S OF REGO PARK II PARTICIPATING LENDER LLC

  

c/o Alexander’s, Inc.

  

210 Route 4 East

  

Paramus, New Jersey 07652

  

Attention: Chief Financial Officer

  

Facsimile No.: (201) 843-2198

 

E-1